Citation Nr: 1033097	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




`ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in June 2010.  A copy of the transcript of this hearing has 
been associated with the claims file.  At the time of the 
hearing, the Veteran submitted additional evidence, and waived 
initial consideration of this evidence by the Agency of Original 
Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his current hearing loss and tinnitus 
are attributable to acoustic trauma experienced in service.  The 
Veteran credibly testified regarding this acoustic trauma and 
exposure to acoustic trauma is conceded.  Regarding tinnitus, the 
Veteran currently contends that he experienced tinnitus in 
service and has experienced tinnitus since service.  He also 
essentially testified that he thinks he had hearing loss since 
service, but did not know it at the time.

The Board is cognizant the service treatment records do not 
document any complaint of hearing loss or tinnitus, and that in a 
March 1989 post-service private treatment record the Veteran 
reported that ringing in his ears started in January 1989 - more 
than 19 years after separation from service.

Pursuant to the claim, the Veteran was scheduled for a May 2008 
VA examination.  The examiner opined that the tinnitus was 
associated with the hearing loss and noted the private medical 
record indicating onset of tinnitus in 1989.  Regarding hearing 
loss, she opined that due to the Veteran having normal hearing 
sensitivity at the time of separation, per audiometric 
evaluation, the Veteran's hearing loss was not caused by or a 
result of the Veteran's service noise exposure.

After consideration of the May 2008 examination report, the Board 
finds that it is inadequate.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).  The examiner's rationale for her opinion 
relies upon the disability not being diagnosed in service.  
Service connection is available, however, if the evidence 
establishes that the hearing loss and/or tinnitus developed post-
service due to the conceded in-service acoustic trauma.  See 
38 C.F.R. § 3.303(d).  Therefore, the appeal must be remanded in 
order to allow for the scheduling of an additional examination 
after which the examiner provides an opinion that addresses 
whether the hearing loss and/or tinnitus are attributable to the 
acoustic trauma.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiological examination.  The claims 
file should be sent to the examiner.  The 
examiner should specifically review the 
report from the May 2008 VA audiological 
examination.

Following the review of the relevant 
evidence in the claims file, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any current hearing loss 
or tinnitus began during service or is 
causally linked to any incident of active 
duty, to include exposure to acoustic 
trauma.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide the reason that an opinion 
would be speculative. 

2.  Thereafter, the Veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If either claim 
is not granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 


